DETAILED ACTION
The Amendment filed 11/30/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-14, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims have been amended such that claim 1 now recites, “wherein the sequencing station is configured to move the items into the work area at least partially one by one and move the items out of the work area at least partially one by one.”  However, claims 7, 8, 9, and 19, which depend from claim 1, recite, “the sequencing station is configured to move the items into the work area at least partially one by one, and to move the items out of the work area at least partially in groups,” “the sequencing station is configured to move the items into the work area at least partially in groups, and to move the items out of the work area at least partially one by one,” “the sequencing station is configured to move the items into the work area at least partially in 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 7-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morency et al. (US 2007/0280814 A1).  Morency discloses Morency discloses a sequencing station including a buffer with a plurality of positions (36), each position being configured to receive a plurality of identical items (11, 13); an industrial robot (30) configured to place items to the positions and pick the items from the positions, the robot having at least six degrees of freedom all of which are achieved by means of rotational kinematic pairs (see at least para. 0032 and cited ABB Product Specification Manual), the items being bins (11, 12) each of which contains at least one component;.and a transport device (22, 20) configured to move the bins into and out of  by having the forklift place a second layer on top of the first layer), and to moving the plurality of items out of the work area in a second pile including the plurality of items in a second order (for example having the robot stack a second layer on top of the first layer, or having the forklift stack a second layer on top of the first layer), the second order being different from the first order (see at least para. 0027).
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
The applicant states that Morency does not disclose that “the sequencing station is configured to move the items into the work area at least partially one by one and move the items out of the work area at least partially one by one” as recited in claim 1.  According to the applicant since Morency discloses moving the items into and out of the work area in layers of rows made up of a group of items, it does not disclose moving the items into and out of the work area at least partially one by one.  The examiner disagrees with the applicant.  To begin with, the applicant has drafted the claims in such a manner that moving the items into and out of the work area in groups reads on claim 1.  Claims 7, 8, 9, and 19, which depend from claim 1, recite, “the sequencing station is configured to move the items into the work area at least partially one by one, and to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3659